DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 2,4,6,9,11,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2,9 each recite “…a radius to a rotating body circumferential surface being certain” in line 11 of each claim.  It is not clear what is meant by a radius being certain.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1,3,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maenishi et a. USP 8,439,340.
Maenishi discloses, regarding claim 1, a sheet processing apparatus for performing folding processing in a plurality of portions of a sheet and performing the folding processing so that one end of the sheet exists inside the sheet folded, comprising:
a transport path including a guide face (560) to guide a sheet transported in a predetermined transport direction;
a rotating body pair (810) adapted to be able to transport the sheet in a first direction for nipping the sheet transported to the transport path by a nip portion to rotate, and thereby drawing the sheet to perform folding processing, and in a second direction for performing switchback on the sheet subjected to the folding processing in a direction opposite to the direction for drawing;
a folding blade (830) adapted to push the sheet transported to the transport path to the nip portion of the rotating body pair;
a press member (802) adapted to press the sheet, which is subjected to the folding processing by the rotating body pair and is transported in the second direction, 
a shift section (M12) adapted to shift the press member in a direction for pressing the sheet; and a control section adapted to control the rotating body pair and the shift section, wherein in performing the switchback on the sheet subjected to the folding processing by the rotating body pair, the control section controls the rotating body pair and the shift section so that the one end of the sheet subjected to the folding processing by the rotating body pair is pressed by the press member, within a region between a shift locus of the press member and the guide face of the transport path (see at least fig.9,10,12, C5/L51-C6/L8).
Regarding claim 3, wherein the press member is provided rotatably around a rotation support as a center, and in performing the switchback on the sheet subjected to the folding processing by the rotating body pair, the control section controls the rotating body pair (810) and the shift section so that the one end of the sheet is pressed by the press member, within the region between a rotation locus of the press member (802) and the guide face (560) of the transport path (see at least C8/L4-10).
Regarding claim 15, an image forming system (1000; fig.1) comprising: an image forming apparatus (51) adapted to form an image on a sheet; and a sheet processing apparatus adapted to perform folding processing on the sheet fed from the image forming apparatus, wherein the sheet processing apparatus is the sheet processing apparatus according to claim 1.

Allowable Subject Matter
6.	Claims 5,7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8,10,12,14 are allowed.
Claims 2,4,6,9,11,13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2,9, the closest prior art of record, Maenishi et al. (USP 8,439,340), discloses a similar sheet processing apparatus (see ¶5 above), but does not fairly disclose or teach at least the apparatus further comprising a transport section and the first circumferential surface with a radius and a second circumferential surface with a radius smaller than the radius of the first circumferential surface or a direction change member adapted to change a direction of the sheet, which is subjected to the folding processing by the rotating body pair and is transported in the second direction, to one direction side that is one of the transport direction and a direction opposite to the transport direction, in combination with the remaining limitations of the claim.
Regarding claim 8, the closest prior art of record, Maenishi et al. (USP 8,439,340), discloses a similar sheet processing apparatus (see ¶5 above), but does not fairly disclose or teach at least the apparatus further comprising a direction change member adapted to change a direction of the sheet, which is subjected to the folding .

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasahara (USP 8,002,256) discloses a sheet processing apparatus comprising a rotating body pair (2,3), a folding blade (1), and a member (7) that presses the sheet to be folded.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        8/12/2021